Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Response to Amendment
The amendment filed 1/28/2022 has been entered. Claims 1, 4-10 and 12-19 are currently pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Ms. Young Sun Kwon (Reg. No. 78445) on 03/22/2022.
The application has been amended as follows:
1. (Currently Amended) A liquid crystal display (LCD) comprising: 
a backlight unit; 
a lower polarizing plate provided on and above the backlight unit; 
a lower glass substrate provided on and above the lower polarizing plate; 
a plurality of thin-film transistors provided on the lower glass substrate; 
and above the lower glass substrate, the liquid crystal layer comprising a plurality of liquid crystal cells spaced apart from each other in a lattice structure and respectively corresponding to the plurality of thin-film transistors; 
a color filter provided on the liquid crystal layer; 
an upper glass substrate provided on the color filter and above the liquid crystal layer; 
an upper polarizing plate provided on and above the upper glass substrate; 
a heat release structure configured to externally release thermal energy of the LCD, and
at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, 
wherein the heat release structure is provided under the lower polarizing plate, comprises mesh cells to match the lattice structure in which the plurality of liquid crystal cells is arranged, and  in a plan view, and 
wherein the heat release structure is connected to the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe. 
4. (Cancelled)
5. (Currently Amended) The LCD of claim 1, further comprising: 
[[a]]the heat-releasing fin; and 
[[a]]the heat pipe, 
wherein the heat release structure is connected to the heat-releasing fin and the heat pipe.
6. (Currently Amended) The LCD of claim 1, further comprising: 
[[a]]the heat-releasing fin; and 
[[a]]the heat-releasing fan, 
wherein the heat release structure is connected to the heat-releasing fin and the heat- releasing fan.
Currently Amended) The LCD of claim 1, further comprising: 
[[a]]the heat-releasing fan; and 
[[a]]the heat pipe, 
wherein the heat release structure is connected to the heat-releasing fan and the heat pipe.
8. (Currently Amended) The LCD of claim 1, further comprising: 
[[a]]the heat-releasing fin; 
[[a]]the heat-releasing fan; and 
[[a]]the heat pipe, 
wherein the heat release structure is connected to the heat-releasing fin, the heat-releasing fan, and the heat pipe.
10. (Cancelled)
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)

Allowable Subject Matter
Claims 1 and 5-9 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display (LCD) comprising a backlight unit; a lower polarizing plate provided on and above the backlight unit; a lower glass substrate provided on and above the lower polarizing plate; a plurality of thin-film transistors provided on the lower glass substrate; a liquid crystal layer provided on the plurality of thin-film transistors and above the lower glass substrate, the liquid crystal layer comprising a plurality of liquid crystal cells spaced apart from each other in a lattice structure; a color filter provided on the liquid crystal layer; an upper glass substrate provided on the color filter and above the liquid crystal layer; an upper polarizing plate provided on and above the upper glass substrate; a heat release structure, and at least one of a heat-releasing fin, a heat-releasing fan, and a heat pipe, the heat release structure is connected to the at least one of the heat-releasing fin, the heat-releasing fan, and the heat pipe, wherein “the heat release structure is provided under the lower polarizing plate, comprises mesh cells to match the lattice structure in which the plurality of liquid crystal cells is arranged, and overlaps a space between the plurality of liquid crystal cells in the lattice structure in a plan view” in combination with the other required elements of the claim. 
Claims 5-9 are allowable due to their dependency.
The most relevant reference, Lee (US 2018/0157094) in view of Takeda (US 2012/0075563) and Kubota (JP2008234841A), taken along or in combination, only discloses a liquid crystal display (LCD) comprising a backlight unit; a lower polarizing plate provided on and above the backlight unit; a lower glass substrate provided on and above the lower polarizing plate; a plurality of thin-film transistors provided on the lower glass substrate; a liquid crystal layer provided on the plurality of thin-film transistors and above the lower glass substrate, the liquid crystal layer comprising a plurality of liquid crystal cells spaced apart from each other in a lattice structure; a color filter provided on the liquid .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871